Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds and De Beers Canada Enter into Revised and Restated Gahcho Kue Joint Venture Agreement << Mountain Province Gains Control over Share of Marketing Rights Shares Issued and Outstanding: 60,097,746 TSX: MPV AMEX: MDM >> TORONTO and NEW YORK, July 6 /CNW/ - Mountain Province Diamonds Inc. ("Mountain Province" or the "Company") (TSX: MPV, AMEX: MDM) today announced that the Company has entered into an amended and restated joint venture agreement (the "2009 Agreement") with De Beers Canada Inc. ("De Beers") (jointly, "the Participants") in respect of the Gahcho Kue diamond project located in Canada's Northwest Territories. The 2009 Agreement replaces the
